DETAILED ACTION
This non-final office action is in response to claims filed 04/14/2021.
Claims 1-20 are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “12” has been used to designate both “rotation center” (Fig. 1, [0046]) and “operating system” (Fig. 2, [0050]-[0051]).
Reference character “14” has been used to designate both “position” (Fig. 1, [0046]) and “application” (Fig. 2, [0050]-[0052]).
Reference character “62” has been used to designate both “a target building” (Fig. 8, Fig. 10, [0116], [0123]) and “a building menu unfolding control” (Fig 14, [0156]).
Reference character “63” has been used to designate both “first-perspective picture” (Fig. 8, Fig. 10, [0116], [0124]) and “a candidate building” (Fig. 14, [0156]).
Reference character “64” has been used to designate both “a second-perspective picture” (Fig. 8, Fig. 10, [0116], [0124]) and “a candidate building” (Fig. 14, [0156]).
Reference character “65” has been used to designate both “a third-perspective picture” (Fig. 8, [0116]) and “a candidate building” (Fig. 14, [0156]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan (US 2021/0354039).
Regarding Independent Claim 1,
Wan teaches a method for constructing a target object in a virtual environment of an application ([0005], [0007]: A method includes controlling a first virtual character to execute a build instruction in a first building area of a game scene), the method comprising:
displaying a first picture of the virtual environment according to a first perspective corresponding to a first observation direction of a virtual movable object in the virtual environment ([0035]: The game scene may include a third person perspective of the virtual character. Fig. 2 illustrates that the virtual character in the game scene is in an attack state that displays an attack control);
displaying an object construction controller corresponding to the target object ([0086]-[0087]: Fig. 3 shows the game scene after the user performs an input to replace the attack control of the attack state with a build control of a build state. The build control is displayed on the right portion of the user interface. The build control comprises a plurality of sub-controls);
receiving a touch operation on the object construction controller ([0087], Fig. 3: A user’s selection operation is received on a sub-control of the build control);
determining, by processing circuitry, a target construction position of the target object based on the touch operation, a target distance, and the first observation direction of the virtual movable object ([0061]-[0064]: The user determines a placement position and orientation of the building corresponding to the building model in the first building area in response to the user’s selection operation);
receiving a touch release operation corresponding to the touch operation ([0087]: In one example, a user clicks on a vertical wall model selection control, which is one of the sub-controls of the building control, to display a build preview of the selected building model); and
constructing the target object at the determined target construction position according to the touch release operation ([0088]: A user clicks on a confirmation build control to build the object after selecting the sub-control of the build control. The selection of the confirmation build control happens after the user has selected the sub-control (i.e., the user releases their touch on the sub-control) therefore the object is built after the sub-control is selected).

Regarding Dependent Claim 2,
Wan teaches the method according to claim 1, further comprising:
displaying a virtual model of the target object in a first display manner at the determined target construction position ([0087], Fig. 3: In a build preview state an object is distinguishably displayed); and
displaying the virtual model of the target object in a second display manner at the determined target construction position after the target object is constructed ([0088]: A built object is displayed differently than an object in a preview state).  


Wan teaches the method according to claim 2, wherein the displaying the virtual model of the target object in the first display manner comprises:
displaying the virtual model of the target object in the first display manner at the determined target construction position based on a determination that no object affecting the construction exists at the determined target construction position ([0107], [0123]: An appropriate build position is determined in order to avoid collision with other buildings).  

Regarding Dependent Claim 4,
Wan teaches the method according to claim 1, further comprising:
rotating, by using the virtual movable object as a rotation center, the first observation direction to a second observation direction according to a drag distance of the touch operation ([0062], [0103]-[0104]: A state of the building model such as its orientation can be adjusted according to a movement of a touch operation by controlling the current position and the current orientation of the first virtual character); and
displaying a second picture of the application according to a second perspective corresponding to the second observation direction of the virtual movable object in the virtual environment, wherein the determining the target construction position includes determining the target construction position at the target distance in the second ([0124]: A target surface for a first building area is determined based on the current position and orientation of the game character).  

Regarding Dependent Claim 5,
Wan teaches the method according to claim 4, further comprising:
displaying an operation cancel control element on the second picture ([0054]-[0057]: A specific control on the user interface is displayed in the build control that returns the state of the virtual character from the build state to the attack state);
receiving a user selection of the operation cancel control element ([0054]: Selection of the specific control is determined); and
redisplaying the first picture according to the user selection of the operation cancel control element ([0056], [0075]: Applying a touch operation on the specific control satisfies a restore triggering event and thus restores the attack state of the virtual character).  

Regarding Independent Claim 11,
	This claim is similar in scope as claim 1. Wan also teaches an apparatus for constructing a target object in a virtual environment of an application ([0005], [0032]-[0033]: The described method is applied to a mobile terminal having a processor for executing a software application). Therefore it is rejected using the same rationale.



	This claim is similar in scope as claim 2 therefore it is rejected using the same rationale.

Regarding Dependent Claim 13,
	This claim is similar in scope as claim 3 therefore it is rejected using the same rationale.

Regarding Dependent Claim 14,
	This claim is similar in scope as claim 4 therefore it is rejected using the same rationale.

Regarding Dependent Claim 15,
	This claim is similar in scope as claim 5 therefore it is rejected using the same rationale.

Regarding Independent Claim 20,
	This claim is similar in scope as claim 1. Wan also teaches a non-transitory computer readable storage medium, storing instructions that are executed by a processor ([0169]: A memory is configured to store instructions executable by a processor). Therefore the claim is rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of Wan (US 2020/0316466) hereinafter Wan2.
Regarding Dependent Claim 6,
Wan teaches method according to claim 1, but does not teach:
 displaying a continuous construction control element on the first picture after the touch operation is received on the object construction controller;
receiving a user selection of the continuous construction control element; and
automatically constructing, starting from a current time and according to the user selection of the continuous construction control element, the target object at the determined target construction position every n seconds.  
	However, Wan2 teaches:
displaying a continuous construction control element on the first picture after the touch operation is received on the object construction controller ([0045]: A starting gesture for starting the continuous building mode is configured on a setting interface of the game);
receiving a user selection of the continuous construction control element ([0047]: An operation to start the continuous building mode is determined); and
automatically constructing, starting from a current time and according to the user selection of the continuous construction control element, the target object at the determined target construction position every n seconds ([0120]-[0122], Fig. 8: In the continuous building mode, the operation of building a building is directly triggered based on the movement of the virtual character towards a preset direction and a time period. The time period is used to determine that the model is to be constructed in a position that is adjacent to the current building area).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan and Wan2 so that a continuous construction control element is provided to automatically construct a plurality of target objects every n seconds.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an efficient way to automatically construct multiple objects as the virtual character moves along a user defined path in the virtual environment, thus reducing interruption caused by confirming construction of each individual building (Wan2 [0107]).
 
Regarding Dependent Claim 7,
Wan and Wan2 teach the method according claim 6. Wan 2 further teaches wherein the automatically constructing comprises:
re-determining, within an interval of the n seconds, the determined target construction position according to a drag operation performed on the object construction controller ([0043]: The orientation of the object is determined by a touch operation that may be slide operation on the GUI); and
automatically constructing the target object at the re-determined target construction position every n seconds ([0120]-[0121]: In the continuous building mode, satisfying a preset condition causes the operation of building a building to be directly triggered based on the movement of the virtual character and a time period).  

Regarding Dependent Claim 8,
Wan and Wan2 teach the method according to claim 7. Wan2 further teaches:
receiving the touch release operation corresponding to the touch operation while the target object is automatically constructed every n seconds ([0121]: A touch operation on the continuous building mode control may be determined. Wan2 further teaches in Fig. 8 a building is constructed adjacent to a previous building in the continuous building mode); and
ending the automatic construction of the target object according to the touch release operation ([0056]: The continuous building mode ends in response to a receiving a stop instruction).  

Regarding Dependent Claim 16,
	This claim is similar in scope as claim 6 therefore it is rejected using the same rationale.

Regarding Dependent Claim 17,
	This claim is similar in scope as claim 7 therefore it is rejected using the same rationale.

Regarding Dependent Claim 18,
	This claim is similar in scope as claim 8 therefore it is rejected using the same rationale.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of Piya (US 2018/0122138).
Regarding Dependent Claim 9,
Wan teaches the method according to claim 1, but does not teach:
displaying an object selection menu display element on the first picture; receiving a user selection of the object selection menu display element;
displaying an object selection menu according to the user selection of the object selection menu display element, the object selection menu comprising at least one candidate object; and
receiving a selection operation for selecting the target object from the at least one candidate object.  
	However, Piya teaches:
displaying an object selection menu display element on the first picture ([0066], Fig. 19: Design explorer is displayed on the user interface);
receiving a user selection of the object selection menu display element ([0068]-[0069]: A thumbnail is selected in the design explorer);
displaying an object selection menu according to the user selection of the object selection menu display element, the object selection menu comprising at least one candidate object ([0068]-[0069], Fig. 20: In response to selecting one of the thumbnails an expanded menu is revealed); and
[0077], Fig. 23: In response to selecting one of the items in the expanded menu, an object can be placed in the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan and Piya so that in response to receiving a selection of an object selection menu display element, an object selection menu comprising at least one candidate object is displayed and is operable to receive a selection for selecting the target object from the at least one candidate object.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an efficient multi-level menu for inserting objects into a virtual environment (Piya [0065]).

Regarding Dependent Claim 19,
	This claim is similar in scope as claim 9 therefore it is rejected using the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2021/0354039) in view of Prosin (US 9,004,997).
Regarding Dependent Claim 10,
Wan teaches the method according claim 1, but does not teach wherein the object construction controller includes a joystick control element.
(Col. 17 49-67: Various controls presented in a user interface include a joystick).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wan and Prosin so that the object construction controller includes a joystick control element.
	One of ordinary skill in the art would be motivated to do so in order to improve user experience by providing an intuitive way of controlling an object’s orientation (Prosin Col. 1 19-28).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLE DAHIR whose telephone number is (571)270-1493. The examiner can normally be reached 8:30AM-5:00PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.M.D./Examiner, Art Unit 2176                        

/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176